DETAILED ACTION
This is the First Office Action on the Merits based on the 17/005,235 application filed on 08/20/2021 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 and 05/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
“the surface forwardly of the post” in claim 11, line 3
“the surface rearwardly and laterally of the post” in claim 11, line 4
Therefore, the limitation above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 9, 16-18 are objected to because of the following informalities:  
Claim 2, line 3, “a rearward portion” should be corrected to ---the rearward portion---.
Claim 2, line 4, “a forward portion” should be corrected to ---the forward portion---.  
Claim 9, line 1, “flexibly” should be corrected to ---flexible---.
Claim 9, line 2, “flexibly” should be corrected to ---flexible---.
Claim 16, line 10, “a climbing riding position” should be corrected to ---the climbing riding position---
Claim 17, lines 1-2, “a seat assembly extending rearwardly from the top tube, the seat assembly supporting the seat” should be corrected to --- a seat assembly extends rearwardly from the top tube, the seat assembly supports the seat---
Claim 18, lines 1-2, “a handlebar assembly extending forwardly from the top tube, the handlebar assembly supporting the handlebar” should be corrected to --- a handlebar assembly extends forwardly from the top tube, the handlebar assembly supports the handlebar---
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“tilting mechanism” in claim 1, line 10. This limitation invokes 112f because the limitation has the generic place holder “mechanism” in combination with the functional language “tilting” with no specific structure. Further, the Applicant’s specification discloses the structure of the tilting mechanism to include any type of actuator wherein the actuator has a tilt shaft. (Applicant’s specification, Para [0056] “Other tilting mechanisms may also or alternatively be included on the stationary bicycle 100. For example, the tilt drive 144 may include any type of actuator to extend or retract the tilt shaft 152, such as a linear actuator, preferably mechanical but pneumatic or hydraulic are also possible or any other motor that drives a piston, a stepper motor, a screw drive, or any other mechanical device that actuates the extension and retraction of the shaft.”)
“tilting mechanism” in claim 8, lines 1-2. This limitation invokes 112f because the limitation has the generic place holder “mechanism” in combination with the functional language “tilting” with no specific structure. Further, the Applicant’s specification discloses the structure of the tilting mechanism to include any type of actuator wherein the actuator has a tilt shaft. (Applicant’s specification, Para [0056] “Other tilting mechanisms may also or alternatively be included on the stationary bicycle 100. For example, the tilt drive 144 may include any type of actuator to extend or retract the tilt shaft 152, such as a linear actuator, preferably mechanical but pneumatic or hydraulic are also possible or any other motor that drives a piston, a stepper motor, a screw drive, or any other mechanical device that actuates the extension and retraction of the shaft.”)
“tilting mechanism” in claim 14, lines 4, 5. This limitation invokes 112f because the limitation has the generic place holder “mechanism” in combination with the functional language “tilting” with no specific structure. Further, the Applicant’s specification discloses the structure of the tilting mechanism to include any type of actuator wherein the actuator has a tilt shaft. (Applicant’s specification, Para [0056] “Other tilting mechanisms may also or alternatively be included on the stationary bicycle 100. For example, the tilt drive 144 may include any type of actuator to extend or retract the tilt shaft 152, such as a linear actuator, preferably mechanical but pneumatic or hydraulic are also possible or any other motor that drives a piston, a stepper motor, a screw drive, or any other mechanical device that actuates the extension and retraction of the shaft.”)
“tilting mechanism” in claim 16, line 5. This limitation invokes 112f because the limitation has the generic place holder “mechanism” in combination with the functional language “tilting” with no specific structure. Further, the Applicant’s specification discloses the structure of the tilting mechanism to include any type of actuator wherein the actuator has a tilt shaft. (Applicant’s specification, Para [0056] “Other tilting mechanisms may also or alternatively be included on the stationary bicycle 100. For example, the tilt drive 144 may include any type of actuator to extend or retract the tilt shaft 152, such as a linear actuator, preferably mechanical but pneumatic or hydraulic are also possible or any other motor that drives a piston, a stepper motor, a screw drive, or any other mechanical device that actuates the extension and retraction of the shaft.”)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“tilting mechanism” in claim 10, line 1. This limitation does not invokes 112f because claim 10 disclose the structure of the tilting mechanism to comprise a shaft and an actuator.
“tilting mechanism” in claim 11, line 1. This limitation does not invokes 112f because claim 10 disclose the structure of the tilting mechanism to comprise a linear actuator and a linear extending shaft.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9,11, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the indication" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites the limitation "the adjusted virtual gear ratio" in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to a virtual gear ratio in claim 7, lines 3-4 or separate components. For the purpose of examination, the Examiner considers this limitation is equivalent with a virtual gear ratio in claim 7, lines 3-4 and suggests to amend this limitation to ---the virtual gear ratio---.
Claim 9 recites the limitation "the surface forwardly of the post" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to a surface in claim 1, line 3 or separate components. 
Claim 9 recites the limitation "the surface rearwardly and laterally of the post" in line 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to a surface in claim 1, line 3 or separate components.
Claim 11 recites the limitation "the shaft" in lines 3 and 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to a linear extending shaft in claim 11, lines 2-3 or separate components. For the purpose of examination, the Examiner considers this limitation is equivalent with a linear extending shaft in claim 11, lines 2-3 and suggests to amend this limitation to ---the linear extending shaft---.
Claim 11 recites the limitation "the climbing riding orientation" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to a climbing orientation in claim 1, line 13 or separate components. For the purpose of examination, the Examiner considers this limitation is equivalent with a climbing orientation in claim 1, line 13 and suggests to amend this limitation to --- the climbing orientation---
Claim 22 recites the limitation "the indication" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2015/0111704 A1).
Regarding claim 1: Lin disclose a stationary indoor bicycle device comprising: 
a frame (see annotated in FIG.6) comprising: 
a post (see annotated in FIG.6) pivotally coupled with a foot assembly (the annotated post is pivotable relative to the foot assembly 91 via the pivot shaft 93, see annotated in FIG.6) positioned to engage a surface (the surface is the ground surface); 
a top tube (see annotated in FIG.6; the Examiner notes that the top tube is not a straight tube) extending forwardly from the post (see annotated in FIG.6); 
a support leg structure (swinging apparatus 90, see FIGS.6-7) supporting the post (see annotated in FIG.6), the support leg structure comprising a first flexible resilient leg (see annotated in FIGS.6-7) and a second flexible resilient leg (see annotated in FIGS.6-7), the first flexible resilient leg (see annotated in FIGS.6-7) deforming to allow the post to lean to one side (left side, see FIG.7) in response to a first force (the first force is the left force, see FIGS.6-7) and the second flexible resilient leg (see annotated in FIGS.6-7) deforming to allow the post to lean to another side (right side, see FIG. 7) in response to a second force (right force, see FIG.7); and 
a tilting mechanism (see claim interpretation 112f above; the tilting mechanism is interpreted to include a shaft and any type of actuator; as shown in Lin, the shaft is equivalent of Lin pivot shaft 93; According to Merriam-Webster, the actuator is defined as a mechanical device for moving something; as shown in Lin, the actuator is equivalent to the movable device 911 because the movable device is a telescopic tube; Para [0007] “The base frame 91 is mounted on the base 70 and has a movable device 911 that is a telescopic tube assembly.”) operably coupled with the post (see annotated in FIG.6), the tilting mechanism controllably pivoting the post (see FIGS. 6-7, the moving device 911 is pivoted relative to the annotated post via the pivot shaft 93) in a first direction (up direction, see FIG.7) to simulate a descending riding orientation of the frame (when the moving device 911 is moving up, the frame is tilted toward the front of the frame which provide a descending riding orientation) or pivoting the post in a second direction (down direction), opposite the first direction (up direction), to simulate a climbing orientation of the frame (when the moving device 911 is moving down, the frame is tilted backward toward the rear of the frame which provide a climbing orientation).

    PNG
    media_image1.png
    848
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    725
    700
    media_image2.png
    Greyscale


Regarding claim 2: Lin disclose wherein the top tube (see annotated in FIG.6) includes a forward portion (see annotated in FIG.6) and a rearward portion (see annotated in FIG.6), and further comprising: 
a seat assembly (see annotated in FIG.6) extending from a rearward portion (see annotated in FIG.6) of top tube; and 
a handlebar assembly (see annotated in FIG.6) extending from a forward portion (see annotated in FIG.6) of the top tube.

Regarding claim 9: Lin disclose wherein each of the first flexibly resilient leg (see annotated in FIGS.5-7) and the second flexibly resilient leg (see annotated in FIGS.5-7) comprises: 
a first end (see annotated in FIG.5) engaging the surface forwardly of the post (the surface forwardly of the post is the surface of the base wherein the surface of the base extends in the direction from the post toward the front of the exercise device, see annotated in FIG.5); 
a second end (see annotated in FIG.5) engaging the surface rearwardly and laterally of the post (the surface forwardly of the post is the surface of the member 25 wherein the surface of the member 25 extends from the post toward the rear end of the exercise device, see annotated in FIG.5).

    PNG
    media_image3.png
    736
    901
    media_image3.png
    Greyscale


Regarding claim 10: Lin disclose wherein the tilting mechanism comprising: 
a shaft (pivot shaft 93) connected to the post (the pivot shaft 93 connects to the post via the swinging seat 92, see FIG.6); and 
an actuator (movable device 911) configured to extend or contract the shaft (pivot shaft 93) to pivot the post about the foot assembly (see FIGS. 6-7, the annotated post is pivotable relative to the foot assembly via the moving device 911 and pivot shaft 911).

Regarding claim 12: Lin disclose wherein the first force (the first force is the left force, see FIGS.6-7) corresponds to a user leaning to the one side (left side, see FIG.7) and the second force (right force, see FIG.7) corresponds to the user leaning to the another side (right side, see FIG. 7).

Regarding claim 13: Lin disclose wherein the first flexible resilient leg (see annotated in FIGS.6-7) un- deforms in response to removal of the first force (the first force is the left force, see FIGS.6-7) and the second flexible resilient leg (see annotated in FIGS.6-7) un-deforms in response to removal of the second force (right force, see FIG.7).

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watterson (US 2014/0024502 A1)
Regarding claim 14: Watterson disclose an indoor cycle (exercise device, Abstract “An exercise cycle includes a base support and an upright support structure.”) comprising: 
a frame (see annotated in FIG.5) comprising: 	
a pivotal vertically orientated post (see annotated in FIG.5, the post includes the seat tube assembly 20 and the down tube assembly 24; the post is pivoted relative to the base support 102, see FIGS.5-6) supporting a seat (seat 110, see annotated in FIG.5) and a handlebar (handlebar assembly 112, see annotated in FIG.5); 
a tilting mechanism (see claim interpretation 112f above; the tilting mechanism is interpreted to include a shaft and any type of actuator; as shown in Watterson, the shaft is equivalent of the annotated drive shaft; According to Merriam-Webster, the actuator is defined as a mechanical device for moving something; as shown in Watterson, the actuator is equivalent to the extension mechanism 158; see annotated in FIG.5) operably coupled with the pivotal vertically oriented post (see annotated in FIG.5, the post is pivoted relative to the base, see FIGS.5-6), the tilting mechanism (see claim interpretation 112f above; the tilting mechanism is interpreted to include a shaft and any type of actuator; as shown in Watterson, the shaft is equivalent of the annotated drive shaft; According to Merriam-Webster, the actuator is defined as a mechanical device for moving something; as shown in Watterson, the actuator is equivalent to the extension mechanism 158; see annotated in FIG.5) to pivot the pivotal vertically oriented post (see annotated in FIG.5, the post is pivoted relative to the base, see FIGS.5-6) forwardly to orient the frame to simulate a descending riding position (see FIG.5, Para [0054] “Tilting upright support structure 104 forward as illustrated in FIG. 5 enables a user to simulate riding down a hill.”) or pivot the pivotal vertically oriented post rearwardly to orient the frame to simulate a climbing riding position (see FIG.6; the Examiner notes that this limitation requires the frame to simulate either a descending riding or a climbing riding position).

    PNG
    media_image4.png
    711
    971
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    699
    800
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment (FIGS. 3-4) of Watterson (US 2011/0172059 A1) in view of the second embodiment (FIG. 7) of Watterson (US 2011/0172059 A1)
Regarding claim 1: The first embodiment (FIGS. 3-4) of Watterson disclose a stationary indoor bicycle device (see FIG.3) comprising: 
a frame (the frame includes a post, a top tube, a tilting mechanism, see FIGS. 3-4) comprising: 
a post (see annotated in FIG.3) pivotally coupled with a foot assembly (support base 90, see annotated in FIG.3; Para [0074] “a first end 126 of extension mechanism 122 pivotally couples to support member 94 while a second end 128 of extension mechanism 122 pivotally couples to support base 90”) positioned to engage a surface (the ground surface); 
a top tube (see annotated in FIG.3) extending forwardly from the post (see annotated in FIG.3); 
a tilting mechanism (see claim interpretation 112f above; the tilting mechanism is interpreted to include a shaft and any type of actuator; as shown in Watterson, the shaft is equivalent of the annotated drive shaft; According to Merriam-Webster, the actuator is defined as a mechanical device for moving something; as shown in Watterson, the actuator is equivalent to the extension mechanism 122; see annotated in FIG.3) operably coupled with the post (see annotated in FIG.3), the tilting mechanism (extension mechanism 122, see FIGS. 3-4) controllably pivoting the post in a first direction (see annotated in FIG.3) to simulate a descending riding orientation of the frame or pivoting the post in a second direction (see annotated in FIG.3), opposite the first direction (see annotated in FIG.3), to simulate a climbing orientation of the frame (see FIG.4, Para [0072] “upright support structure 92 can also be oriented in a backwardly tilted position”).

    PNG
    media_image6.png
    650
    904
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    683
    781
    media_image7.png
    Greyscale

The first embodiment (FIGS. 3-4) of Watterson fails to disclose a support leg structure supporting the post, the support leg structure comprising a first flexible resilient leg and a second flexible resilient leg, the first flexible resilient leg deforming to allow the post to lean to one side in response to a first force and the second flexible resilient leg deforming to allow the post to lean to another side in response to a second force.
The second embodiment (FIG. 7) of Watterson teach a support leg structure (extension mechanism 322, see FIG.7) supporting the post (support member 394, see FIG. 7), the support leg structure (extension mechanism 322, see FIG.7) comprising a first flexible resilient leg (linear extender 323a, see FIG.7) and a second flexible resilient leg (linear extender 323B, see FIG.7), the first flexible resilient leg (linear extender 323a, see FIG.7) deforming to allow the post to lean to one side (left side) in response to a first force (when a force is applying from right to left, linear extender 323a will get shorter) and the second flexible resilient leg (linear extender 323B, see FIG.7) deforming to allow the post to lean to another side (right side) in response to a second force (when a force is applying from left to right, linear extender 323b will get shorter).

    PNG
    media_image8.png
    892
    694
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of the first embodiment of Watterson to have a support leg structure, as taught in the second embodiment of Watterson, for the purpose of stimulating a typical outdoor bicycle ride (Para [0123] “exercise cycle 312 is able to more closely simulate a typical outdoor bicycle ride.”). 

Regarding claim 11: The first embodiment (FIGS. 3-4) of Watterson further disclose wherein the tilting mechanism (extension mechanism 122, Para [0077] “Extension mechanism 122 may also use any other suitable linear or other actuation mechanism that can adjust the pitch of upright support structure 92.”) is a linear actuator (member 128, see annotated in FIG.3) pivotally coupled with the foot assembly (see FIGS. 3-4) and with the post (see annotated in FIG.3), the linear actuator (member 128, see annotated in FIG.3) including a linear extending shaft (member 126, see annotated in FIG.3), the shaft (member 126, see annotated in FIG.3) moving in a first direction (the first direction is when the shaft 126 move away from member 128, see FIG.3) to pivot the post forward in the first direction (the first direction is when the shaft 126 move away from member 128, see FIG.3) to orient the frame to simulate the descending riding orientation of the frame (see FIG.3) and the shaft (member 126, see annotated in FIG.3) moving in a second direction (the second direction is when the shaft 126 move toward member 128, see FIG.3) to pivot the post rearwardly to orient the frame to simulate the climbing riding orientation (see FIG.4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0111704 A1) in view of Mabey et al (US 2014/0221158 A1).
Regarding claim 3: Lin disclose the invention as substantially claimed, see above, but fails to disclose wherein a distance from the seat assembly to the rearward portion of the top tube is adjustable, a distance from the handlebar assembly to the rearward portion of the top tube is adjustable, and a length of the post is adjustable.
Mabey et al teach an analogous exercise device wherein a distance from the seat assembly (Mabey et al, see annotated in FIG.4) to the rearward portion (Mabey et al, see annotated in FIG.4) of the top tube is adjustable (Mabey et al, emphasis added, the distance between the seat assembly and the top tube is adjustable because the position of the seat assembly is adjustable, Para [0027] “the seat tube, down tube, handlebar and fork assemblies being connected to each other such that at least the dimensions of the frame assembly can be adjusted by adjusting the lengths of the tube assemblies”), a distance from the handlebar assembly (Mabey et al, see annotated in FIG.4) to the rearward portion (Mabey et al, see annotated in FIG.4) of the top tube is adjustable (Mabey et al, emphasis added, Para [0027] “the seat tube, down tube, handlebar and fork assemblies being connected to each other such that at least the dimensions of the frame assembly can be adjusted by adjusting the lengths of the tube assemblies”), and a length of the post (Mabey et al, see annotated in FIG.4) is adjustable (Mabey et al, Para [0116] “The assemblies 20, 24, 26 and 28 are connected to each other in a pivotal manner so that at least the dimensions of the frame assembly 14 can be adjusted by adjusting the lengths of the assemblies 20, 24, 26 and 28.”).

    PNG
    media_image9.png
    560
    791
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the seat assembly and the rearward portion of the top tube of Lin, the distance between the handlebar assembly and the rearward portion of the top tube of Lin and the length of the post of Lin to be adjustable, as taught in Kaylor et al, for the purpose of allowing the user with different height to operate the exercise device with ease.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0111704 A1) in view of Chen (US 2020/0398097 A1)
Regarding claim 4: Lin disclose the invention as substantially claimed, see above, and further disclose a flywheel/motor assembly (Lin, flywheel 24, Para [0021] “The bike body 20 is mounted on the base 10 and has a bike frame 21, a seat 22, two pedals 23, a flywheel 24, two swinging seats 25 and two pivot shafts 26”)
Lin does not disclose a flywheel/motor assembly comprising: 
a magnetic motor assembly comprising a plurality of magnetic cores disposed around a circumference of a circular center member; and 
a flywheel member comprising a flywheel and a plurality of magnets on an inside surface of the flywheel; 
wherein the magnetic motor assembly is controllable to generate a magnetic field that opposes or adds to the magnetic field of the plurality of magnets of the flywheel member to generate a braking force to slow rotation of the flywheel member or a motivation force to rotate the flywheel member.
Chen teach an analogous exercise device because the internal magnetic resistance system is configured to be used with a bike (Chen, Para [0024] “Referring to FIG. 1 and FIG. 2, FIG. 1 shows an upright body-building bike for use with a fitness device 10.”) wherein a flywheel/motor assembly (Chen, internal magnetic resistance system 18 has an inertia wheel 30, see FIG.5) comprising: 
a magnetic motor assembly (Chen, electromagnet 50, Para [0029] “The electromagnet 50 has a fixing board 51, a support 56, six iron cores 58 and six coils 59.”) comprising a plurality of magnetic cores (Chen, cores 58) disposed around a circumference (Chen, see annotated in FIG.5) of a circular center member (Chen, see annotated in FIG.5); and 
a flywheel member (inertia wheel 30 and , see FIG.5) comprising a flywheel (Chen, see annotated in FIG.6) and a plurality of magnets (Chen, see annotated in FIG.6) on an inside surface (Chen, see annotated in FIG.6) of the flywheel; 
wherein the magnetic motor assembly (Chen, electromagnet 50, Para [0029]) is controllable to generate a magnetic field that opposes or adds to the magnetic field of the plurality of magnets (Chen, see annotated in FIG.6) of the flywheel member to generate a braking force (Chen, the braking force is the resistance force) to slow rotation of the flywheel member (Chen, emphasis added, Para [0033] “The magnetic permeable ring 45 rotates together with the inertia wheel 30 and thereby divides the magnetic field generated around the iron cores 58; hence, magnitude of the current passing through the coils 59 varies and thus adjusts the strength of the magnetic field, allowing the electromagnet 50 to steadily exert different degrees of resistance forces on the inertia wheel 30.”) or a motivation force to rotate the flywheel member.

    PNG
    media_image10.png
    886
    670
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flywheel of Lin to have a magnetic motor assembly, a plurality of magnets wherein the magnetic motor assembly is controllable to generate a magnetic field which generate a braking force to slow rotation of the flywheel, as taught in Chen, for the purpose of allowing the user to control different level of resistance forces.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0111704 A1) in view of Chen (US 2020/0398097 A1), and further in view of Rice (US 2003/0171190 A1)
Regarding claim 5: Lin in view of Chen teach the invention as substantially claimed, see above, but fail to teach a control circuit that receives at least one input indicating a speed of rotation of the flywheel member and generates one or more motor control signals based on the indication of the speed of rotation of the flywheel member.
Rice teach an analogous exercise device (Rice, a bicycle having a flywheel) wherein a control circuit (Rice, controller, Para [0078] “The controller may further include one or both of a speed sensor and a cadence sensor responsive to the rate of revolution of pedals or the speed of a bicycle, or its flywheel.”) that receives at least one input (Rice, Para [0078] “The cadence sensor (or speed sensor) may produce an output signal that varies in proportion to the cadence.”) indicating a speed of rotation of the flywheel member (Rice, Para [0078] “A plurality of each may be provided and they may be provided to enable detection of direction of rotation.”) and generates one or more motor control signals (Rice, pulsed output, Para [0078]) based on the indication of the speed of rotation of the flywheel member (Rice, Para [0078] “The controller may further include one or both of a speed sensor and a cadence sensor responsive to the rate of revolution of pedals or the speed of a bicycle, or its flywheel …This may be a pulsed output in which the spacing between the pulses varies with cadence, or an analogue output voltage, generally then converted to an appropriate resistance, that increases or decreases as cadence changes. A plurality of each may be provided and they may be provided to enable detection of direction of rotation.”).

    PNG
    media_image11.png
    668
    672
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Lin in view of Chen to have a control circuit that receives at last one input indicating a speed of rotation of the flywheel, as taught in Rice, for the purpose of allowing the user to adjust the speed of flywheel for different exercises.

Regarding claim 6: Lin in view of Chen, and further in view of Rice teach the control circuit (Rice, controller, Para [0078] “The controller may further include one or both of a speed sensor and a cadence sensor responsive to the rate of revolution of pedals or the speed of a bicycle, or its flywheel.”) further to detect a first rotation of the flywheel member (Rice, controller, Para [0079] “the speed sensor and/or cadence sensor may produce a first output if the cadence is below a certain threshold level and a second output if it exceeds the threshold.”) and transmit a starting motor control signal (Rice, input signal, Para [0332]) to drive the flywheel member to a target speed for a predetermined time period (Rice, Para [0332] “by reading the input signal from a speed and/or cadence sensor to calculate speed and from this generating a signal that is used to operate one or more motors which drive a weighted flywheel operatively connected to the handlebar, or brakes or seat”).

Regarding claim 7: Lin in view of Chen, and further in view of Rice teach a plurality of activators (Rice, activators, Para [0297]) configurable via a configuration program (Rice, the programme running on the unit, Para [0297] “The microprocessor-based unit may be further adapted to produce an output signal to an actuator or more than one actuator to control movement or other parameters of the exercise device responsive to the programme running on the unit.”), at least one of the plurality of activators (Rice, activators, Para [0295]) configured to generate an input (Rice, the input is the signals produced from the microprocessor wherein the microprocessor is adapted to produce an output signal to the actuator) to the control circuit (Rice, controller adjust the virtual gear, Para [0094]) to adjust a virtual gear ratio (Rice, the virtual gear ratio is the displayed gear, Para [0094] “The controller may further include a display … which is adapted to display/sound information dependent upon the signals produced by the input devices or from either microprocessor. The display may show gear selection information or heart rate for example, or perhaps speed, cadence, time, distance.”), wherein the control circuit (Rice, controller) generates additional one or more motor control signals based on the adjusted virtual gear ratio (Rice, the adjusted virtual gear ratio is the stimulated gear displayed on the display; when the user select the stimulated gear, the controller will generates a stimulated speed which reflects the change of gear; Para [0175] “If the simulated world's resistance setting is too low or high for the user, as per a simulated course, they can select to increase or decrease simulated gear respectively. This will cause their simulated speed to increase/decrease while the automatic resistance control will increase/decrease the resistance setting to reflect the change of gear”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flywheel of Lin in view of Chen to have a plurality of activators configured to generate an input to the control circuit to adjust a virtual gear ratio, as taught in Rice, for the purpose of allowing the user to adjust the speed of the gears which eventually adjust the overall speed of the flywheel for different exercises.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0111704 A1) in view of Watterson et al (US 2011/0172059 A1)
Regarding claim 8: Lin disclose the invention as substantially claimed, see above, but fail to disclose wherein an operation of the tilting mechanism corresponds to a simulation program executed on a computing device and displayed on a display.
Watterson et al teach an analogous exercise device wherein an operation of the tilting parameter (Watterson, one or more operating parameter, Para [0133] “one or more operating parameters, such as the vertical or lateral incline or tilt of exercise bicycle”) corresponds to a simulation program (Watterson, the program that replicate the terrain of the remote, real world exercise route, Para [0133]) executed on a computing device (Watterson et al, exercise programming, Para [0133] “the control signals of the exercise programming cause exercise cycle 412 to adjust one or more operating parameters, such as the vertical or lateral incline or tilt of exercise bicycle 412 or the resistance to a flywheel or pedal assembly thereof, to replicate the terrain of the remote, real world exercise route.”) and displayed on a display (the display is the display programming, Watterson, the operation parameter is displayed on a display, Para [0133] “exercise cycle 412 can run/execute the exercise programming by processing the control signals, the display programming, and/or the audio programming…exercise cycle 412 can display a plurality of sequential static images of the remote, real world exercise route”).
Lin in view of Watterson et al teach wherein an operation of the tilting mechanism (see claim interpretation 112f above; the tilting mechanism is interpreted to include a shaft and any type of actuator; as shown in Lin, the shaft is equivalent of Lin pivot shaft 93; According to Merriam-Webster, the actuator is defined as a mechanical device for moving something; as shown in Lin, the actuator is equivalent to the movable device 911 because the movable device is a telescopic tube; Para [0007] “The base frame 91 is mounted on the base 70 and has a movable device 911 that is a telescopic tube assembly.”) corresponds to a simulation program (Watterson, the program that replicate the terrain of the remote, real world exercise route, Para [0133]) executed on a computing device (Watterson et al, exercise programming, Para [0133] “the control signals of the exercise programming cause exercise cycle 412 to adjust one or more operating parameters, such as the vertical or lateral incline or tilt of exercise bicycle 412 or the resistance to a flywheel or pedal assembly thereof, to replicate the terrain of the remote, real world exercise route.”) and displayed on a display (the display is the display programming, Watterson, the operation parameter is displayed on a display, Para [0133] “exercise cycle 412 can run/execute the exercise programming by processing the control signals, the display programming, and/or the audio programming…exercise cycle 412 can display a plurality of sequential static images of the remote, real world exercise route”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Lin to have an operation if the tilting mechanism to be executed on a computing device and displayed on a display, as taught in Watterson et al, for the purpose of.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson (US 2014/0024502 A1) in view of Mabey et al (US 2014/0221158 A1).
Regarding claim 15: Watterson disclose the invention as substantially claimed, see above, but fails to disclose wherein: 
the frame further comprises a top tube coupled with the pivotal vertically oriented post, the top tube defining a forward end supporting the handlebar.
Mabey et al teach an analogous exercise device wherein: 
the frame (Mabey et al, the frame includes the top tube and the post, see FIG.4) further comprises a top tube (Mabey et al, top tube assembly 28, see annotated in FIG.4) coupled with the pivotal vertically oriented post (Mabey et al, front post or down tube assembly 24, see annotated in FIG.4, Para [0116] “The assemblies 20, 24, 26 and 28 are connected to each other in a pivotal manner”), the top tube (Mabey et al, top tube assembly 28, see annotated in FIG.4) defining a forward end supporting the handlebar (Mabey et al, see annotated in FIG.4).

    PNG
    media_image12.png
    639
    977
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Watterson to include a top tube, as taught in Mabey et al for the purpose of providing a conventional bicycle and providing additional structural support for the exercise device. (Mabey et al, Para [0116] “A top tube assembly 28 is connected between the seat tube assembly 20 and the handlebar assembly 26 such that the seat tube assembly 20, the down tube assembly 24 and the top tube assembly 28 are positioned in a manner similar to that of a conventional bicycle.”)

Regarding claim 16: Watterson further disclose wherein: 
the pivotal vertically oriented post (Watterson, see annotated in FIG.5) further comprising a foot assembly (Watterson, base support 102, see annotated in FIG.5), the pivotal vertically oriented post (Watterson, see annotated in FIG.5) pivotally coupled with the foot assembly (Watterson, the post is pivoted relative to the base support 102, see annotated in FIG.5), the foot assembly (Watterson, base support 102, see annotated in FIG.5) further supporting the tilting mechanism (Watterson, see claim interpretation 112f above; the tilting mechanism is interpreted to include a shaft and any type of actuator; as shown in Watterson, the shaft is equivalent of the annotated drive shaft; According to Merriam-Webster, the actuator is defined as a mechanical device for moving something; as shown in Watterson, the actuator is equivalent to the extension mechanism 158; see annotated in FIG.5); 
the tilting mechanism (Watterson, see claim interpretation 112f above; the tilting mechanism is interpreted to include a shaft and any type of actuator; as shown in Watterson, the shaft is equivalent of the annotated drive shaft; According to Merriam-Webster, the actuator is defined as a mechanical device for moving something; as shown in Watterson, the actuator is equivalent to the extension mechanism 158; see annotated in FIG.5) being a linear actuator (Watterson, extension mechanism 158, Para [0056] “To facilitate the tilting of upright support structure 104 relative to base support 102, an extension mechanism 158, or another linearly extending assembly, may be connected between upright support structure 104 and base support 102, as shown in FIGS. 1 and 4-6.”) pivotally coupled with the foot assembly (Watterson, see FIGS. 5-6) and with the pivotal vertically oriented post (Watterson, see FIGS. 5-6), the linear actuator (Watterson, extension mechanism 158, see FIGS. 5-6) including a linear extending shaft (Watterson, see annotated in FIG.5), the linear extending shaft (Watterson, see annotated in FIG.5) moving in a first direction (Watterson, forward direction) to pivot the pivotal vertically oriented post forward to orient the frame to simulate a descending riding position (Watterson, see FIG.5, Para [0054] “Tilting upright support structure 104 forward as illustrated in FIG. 5 enables a user to simulate riding down a hill.”) and the linear extending shaft (Watterson, see annotated in FIG.5) moving in a second direction (Watterson, backward direction) to pivot the pivotal vertically oriented post rearwardly to orient the frame to simulate a climbing riding position (Watterson, see FIG.6).

Regarding claim 17: Watterson in view of Mabey et al teach a seat assembly (Mabey et al, see annotated in FIG.4) extending rearwardly from the top tube (Mabey et al, top tube assembly 28, see annotated in FIG.4), the seat assembly (Mabey et al, see annotated in FIG.4) supporting the seat (Mabey et al, see annotated in FIG.4).

Regarding claim 18: Watterson in view of Mabey et al teach a handlebar assembly (Mabey et al, see annotated in FIG.4) extending forwardly from the top tube (Mabey et al, top tube assembly 28, see annotated in FIG.4), the handlebar assembly (Mabey et al, see annotated in FIG.4) supporting the handlebar (Mabey et al, see annotated in FIG.4).

Regarding claim 19: Watterson in view of Mabey et al teach wherein a length of the top tube (Mabey et al, top tube assembly 28, see annotated in FIG.4) is adjustable (Mabey et al, Para [0116] “The assemblies 20, 24, 26 and 28 are connected to each other in a pivotal manner so that at least the dimensions of the frame assembly 14 can be adjusted by adjusting the lengths of the assemblies 20, 24, 26 and 28.”).

Regarding claim 20: Watterson disclose the invention as substantially claimed, see above, but fails to disclose wherein a length of the pivotal vertically oriented post is adjustable.
Mabey et al teach an analogous exercise device wherein a length of the pivotal vertically oriented post (Mabey et al, the seat tube assembly 20, the down tube assembly 24, see annotated in FIG.4) is adjustable (Mabey et al, Para [0116] “The assemblies 20, 24, 26 and 28 are connected to each other in a pivotal manner so that at least the dimensions of the frame assembly 14 can be adjusted by adjusting the lengths of the assemblies 20, 24, 26 and 28.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the pivotal vertically oriented post of Watterson to be adjustable, as taught in Mabey et al, for the purpose of allowing the user with different height to operate the exercise device with ease.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Watterson (US 2014/0024502 A1) in view of Chen (US 2020/0398097 A1)
Regarding claim 21: Watterson disclose the invention as substantially claimed, see above, and further disclose a flywheel/motor assembly (Watterson, flywheel 126, see FIGS. 5-6)
Watterson does not disclose a flywheel/motor assembly comprising: 
a magnetic motor assembly comprising a plurality of magnetic cores disposed around a circumference of a circular center member; and 
a flywheel member comprising a flywheel and a plurality of magnets on an inside surface of the flywheel; 
wherein the magnetic motor assembly is controllable to generate a magnetic field that opposes or adds to the magnetic field of the plurality of magnets of the flywheel member to generate a braking force to slow rotation of the flywheel member or a motivation force to rotate the flywheel member.
Chen teach an analogous exercise device because the internal magnetic resistance system is configured to be used with a bike (Chen, Para [0024] “Referring to FIG. 1 and FIG. 2, FIG. 1 shows an upright body-building bike for use with a fitness device 10.”) wherein a flywheel/motor assembly (Chen, internal magnetic resistance system 18 has an inertia wheel 30, see FIG.5) comprising: 
a magnetic motor assembly (Chen, electromagnet 50, Para [0029] “The electromagnet 50 has a fixing board 51, a support 56, six iron cores 58 and six coils 59.”) comprising a plurality of magnetic cores (Chen, cores 58) disposed around a circumference (Chen, see annotated in FIG.5) of a circular center member (Chen, see annotated in FIG.5); and 
a flywheel member (inertia wheel 30 and , see FIG.5) comprising a flywheel (Chen, see annotated in FIG.6) and a plurality of magnets (Chen, see annotated in FIG.6) on an inside surface (Chen, see annotated in FIG.6) of the flywheel; 
wherein the magnetic motor assembly (Chen, electromagnet 50, Para [0029]) is controllable to generate a magnetic field that opposes or adds to the magnetic field of the plurality of magnets (Chen, see annotated in FIG.6) of the flywheel member to generate a braking force (Chen, the braking force is the resistance force) to slow rotation of the flywheel member (Chen, emphasis added, Para [0033] “The magnetic permeable ring 45 rotates together with the inertia wheel 30 and thereby divides the magnetic field generated around the iron cores 58; hence, magnitude of the current passing through the coils 59 varies and thus adjusts the strength of the magnetic field, allowing the electromagnet 50 to steadily exert different degrees of resistance forces on the inertia wheel 30.”) or a motivation force to rotate the flywheel member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flywheel of Watterson to have a magnetic motor assembly, a plurality of magnets wherein the magnetic motor assembly is controllable to generate a magnetic field which generate a braking force to slow rotation of the flywheel, as taught in Chen, for the purpose of allowing the user to control different level of resistance forces.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Watterson (US 2014/0024502 A1) in view of Chen (US 2020/0398097 A1), and further in view of Sun et al (US 2018/02007485 A1)
Regarding claim 22: Watterson in view of Chen teach the invention as substantially claimed, see above, but fail to teach a control circuit that receives at least one input indicating a speed of rotation of the flywheel member and generates one or more motor control signals based on the indication of the speed of rotation of the flywheel member, the control circuit further to detect a first rotation of the flywheel member and transmit a starting motor control signal to drive the flywheel member to a target speed for a predetermined time period.
Sun et al teach an analogous exercise device wherein a control circuit (Sun et al, controller 017, see FIG.1) that receives at least one input indicating a speed of rotation of the flywheel member (Sun et al, emphasis added, Para [0043] “The terminal device is configured to receive the input indicating the target exercise distance, receive the signal indicating the rotating speed of the driving wheel 012 through the communication block 018... the communication block 018 is configured to receive the signal indicating the target exercise duration from the terminal device and configured to transmit the signal indicating the target exercise duration to the controller 017.”) and generates one or more motor control signals (Sun et al, the controller controls the actuator, Para [0043]) based on the indication of the speed of rotation of the flywheel member (Sun et al, Para [0043] “The controller 017 is configured to control the actuator 014 to adjust a target duration during which the driving force is applied to the driven wheel 013 based on the target exercise duration received from the communication block 018.”), the control circuit (Sun et al, controller 017, see FIG.1) further to detect a first rotation of the flywheel member and transmit a starting motor control signal (Sun et al, driving force, Para [0043]) to drive the flywheel member (Sun et al, driven wheel 013) to a target speed for a predetermined time period (the predetermined time period is the target exercise duration, Sun et al, Para [0043] “The controller 017 is configured to control the actuator 014 to adjust a target duration during which the driving force is applied to the driven wheel 013 based on the target exercise duration received from the communication block 018.”).

    PNG
    media_image13.png
    764
    722
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Watterson in view of Chen to have a control circuit that receives at last one input indicating a speed of rotation of the flywheel, as taught in Sun et al, for the purpose of allowing the user to adjust the speed of flywheel for different exercises.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784